Title: [April 1759]
From: Adams, John
To: 



      Sunday. April 8th. 1759.
      
      
       Spent the Evening at Captain Bracketts. A Case was proposed and my Opinion asked, which gave me Opportunity to display some Knowledge of Law but betrayed me into mistaken Dogmatism. I frequently expose my Ignorance of the Province Law, but things are started that put me upon Exn. Examination.
       Coll. Q. I value not the Governor’s favours, more than this Pinch of Snuff, in Comparison of my Honour and my Duty to my Town.
       B. Fessenden: The Coll. said to Field, when he was building his pen, “I had rather have it said on my Tomb Stone, here lies the good Mr. Quincy, than here lies the rich Mr. Apthorp.” He told me that People were angry with him, because he was so fond of Honesty.
       These reiterated Protestations in favour of Honesty, Goodness, Patriotism, or rather these verbal Pretensions to these Qualities raise Suspicions and Jealousies. Too much talk, Prate. Praise him self. He praises himself as much as other People censure him. Populus me sibilat sed plaudo meipsum. The People hiss him, and curse him, and reproach him, but he applauds, praises, admires himself. Does he believe what he says?
       Fessenden, Nash, Field, Marsh, &c. &c. sneer, hiss, curse him. Most secretly despise, hate him, but they fear him too.
       Tis in vain to expect felicity, without an habitual Contempt of Fortune, Fame, Beauty, Praise, and all such Things. Unaffected Benevolence to Men and conscious Integrity are sufficient supports. I have no Money. But I have an easy Heart, a quiet Mind. God made us to be happy. I distress my self. This Animi Magnitudo and Rerum humanarum Contemptio, are alone secure of Happiness.
       Oh Stoicks you are wise.
       What Passions or affections in human Nature are affected by Satyr, by Humour, and Drollery?
       There is some Affection in human Nature that is delighted with Humour and Satyr, for a good deal of it is to be seen and heard in all Nations, and among all Ranks of People. It prevails in every Country Parish, may be found in every Tavern, at every Town meeting thro the Province.
       F. Oh blessed Storm. The Storm blowed me away. Oh blessed storm. 
       This was spoke in Person of one of the new Select Men, as Bracket, Thayer &c. and upon this secret Principle, that an Advantage had been meanly taken of the thinness of the Meeting to get a Change of Town officers. So that it hinted at the meanness, and want of Influence in Town. Their Influence was not sufficient, to have carried a Vote, had the Town been together. But they were mean enough to seize that Opportunity when 3/4 of the Town were detained at Home by the storm, to assemble their Crew of Debtors and Labourers, and accomplish their Projects as they pleased. Thus, the Wit of this lay in hinting at their Meanness of Soul, and Insignificancy in the Town. It hinted that the Point was carried, not by Merit, nor by real Popularity, but by mean and clandestine Artifice, and Plotting.
       
       How great is the Dread of Satyr and Ridicule in human Nature. Mrs. S. is afraid Colonel Q. and his  H. will laugh at her shape, dress, Behavior. Afraid of Laughter. I used to dread James Otis and Benjamin Kent because I suspected they laughed at me. I used to dread Putnam, because of his satirical and contemptuous smiles.
       Another reason. We were pleased to see the old Gent diverting himself and laughing at the success of their Artifices to depose him, instead of being angry and scolding.
       What Passions are pleased in the Reader or Hearer, and what are vexed in the Person ridiculed.
       Dr. S. after L.R. had turned him off, went into Church one day, and into the same Pew where L. was. She smiled, and almost giggled at him. That stung him. He cryed a nasty, stinking Jade, he did not think she was such a nasty yellow Jade, before. Thus the Dr. diverted him self with her Colour. He laughed at her yellow Colour, in Revenge of her Ridicule on him.
       Thus human Nature, when despized and laughed at, is vexed, naturally vexed, and looks about for some Imperfection, Deformity, folly or Vice to laugh at in turn. And when a Man is deposed in Town meeting, he naturally imputes it to some mean Contrivance &c.
       Ruggles’s Grandeur consists in the quickness of his apprehension, Steadiness of his attention, the boldness and Strength of his Thoughts and Expressions, his strict Honour, conscious Superiority, Contempt of Meanness &c. People approach him with Dread and Terror.
       Gridleys Grandeur consists in his great Learning, his great Parts and his majestic Manner. But is diminished by stiffness and affectation.
       Ruggles is as proud, as lordly as Gridley. But he is more popular. He conceals it more. He times it better. And it is easy and natural in him, but is stiff and affected in Gridley. 
       Tis an Advantage to Ruggles’s Character, but a Disadvantage to Gridley’s.
       Gridley has a bold, spirited Manner of Speaking, but is too stiff, has too little Command of the Muscles of his face. His Words seem to pierce and search, have something quick and animating. He is a great Reasoner, and has a very vivid Imagination.
       Prat has a strong, elastic Spring, or what we call Smartness, and Strength in his Mind. His Ideas seem to lie deep and to be brot up with a strong Effort of the Mind. His Ideas are vivid, and he sees their Differences. Otis is extreamly quick and elastic. His Apprehension is as quick as his Temper. He springs, and twitches his Muscles about in thinking.
       Thatcher has not this same Strength and Elasticity. He is sensible, but slow of Conception and Communication. He is queer, and affected. He is not easy.
       Coll. Q. I learn’d to write Letters of Pope and Swift &c. I should not have wrote a Letter with so much Correctness as I can, if I had not read and imitated them. The Faculty has come to me, strangely, without any formed Design of acquiring it.
       There is a concealed Encomium on himself, his own Letters, in this Remark, but there is an Observation too, which is worth considering. Men wear themselves, by slow and imperceptible Degrees, into confirmed Habits of thinking, Speaking, and Acting. He began early in Life, I suppose perhaps at Colledge, to read these smooth, soft, Writers, and altho he never formed any Design of imitating their Ease and Politeness, yet he gradually wore it into his Mind. He learned to write as Children learn to Speak, without thinking what they do. Perhaps had he formed a Design in his Youth of acquiring that Faculty and read Authors with that Design, he would have acquired it much sooner and more perfectly.
       The Principle in Nature is Imitation, Association of Ideas, and contrasting Habits. How naturally we imitate, without Design or with, Modes of thinking, Speaking, Acting, that please us! Thus we conform gradually to the Manners and Customs of our own family, Neighbourhood, Town, Province, Nation &c. At Worcester, I learned several Turns of Mind of Putnam, and at Boston I find my self imitating Otis, &c.—But Query, Who will learn the Art soonest, and most perfectly, he who reads without a Design of extracting Beauties or he who reads with? The last undoubtedly. Design attends, and observes nicely, and critically. I learned with Design to imitate Put’s Sneer, his sly look, and his look of Contempt. This look may serve good Ends in Life, may procure Respect.
       To form a style, therefore, read constantly the best Authors. Get a Habit of clear Thinking and strength and Propriety and Harmony of Expression. This one Principle of Imitation would lead me thro the whole human System. A Faculty acquired accidentally, without any Endeavours or forsight of the Effect. He read for Amuzement, not to learn to write.
       Let me recollect, and con over, all the Phenomena of Imitation that I may take advantage of this Principle in my own make, that I may learn easier and sooner.
       Mem. To look in the Clerk’s office, for the Files of the Dispute concerning the Registry of Vessells belonging to Newbury, viz. Mr. Prats state or Questions, and Mr. Gridleys Answers.
      
      
       
        
   
   This and the following more or less detached entries were probably written soon after 8 April but cannot be dated with any certainty.


       
       
        
   
   Closing quotation mark supplied. It is likely, but not certain, that the following sentence is a part of Fessenden’s statement rather than a statement by JA. Charles Apthorp (1698–1758) was a wealthy Boston merchant and prominent Anglican (Winsor, Memorial History of BostonJustin Winsor, ed., The Memorial History of Boston, Including Suffolk County, 1630–1880, Boston, 1880–1881; 4 vols., 2:545–546).


       
       
        
   
   CFA’s reading. The two or three last words are now scarcely legible.


       
       
        
   
   JA’s father. At a town meeting on 3 March 1759 three of the five Braintree selectmen were replaced. Among them was Deacon John Adams, and among those newly elected were Capt. Richard Brackett and Capt. Ebenezer Thayer (Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 360, 365.


       
       
        
   
   His daughter Hannah?


       
       
        
   
   Perhaps “Dn.” (for Deacon), as also a few lines below in the same paragraph. The subjects of this anecdote cannot now be identified.


       
       
        
   
   Timothy Ruggles (1711–1795), Harvard 1732, of Hardwick; lawyer, legislator, chief justice of the Worcester Court of Common Pleas, and ardent loyalist. Mr. Shipton’s sketch of Ruggles (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 9:199–223) is a brilliantly lifelike portrait, painted con amore.


       
      
     